Cardona, P.J. (dissenting).
We respectfully dissent. In our view, the record contains arguable questions of fact as to whether the protective pads placed over the boards on the day of the accident, October 9, 1997, were properly installed in accordance with the applicable standards set forth by the International Skating Union (hereinafter ISU) and in the Special Regulations for Speed Skating and Short Track Speed *1021Skating. Accordingly, we believe that defendants’ motions for summary judgment should have been denied.
Specifically, the record indicates that the 1980 Olympic indoor rink was maintained and operated by the Olympic Regional Development Authority (hereinafter ORDA). By a June 1994 agreement, ORDA and defendant United States Olympic Committee (hereinafter USOC) agreed, among other things, that ORDA would maintain the facility for the USOC’s athletes “in a condition acceptable by International Federation safety standards.”1 Significantly, the record contains several references to ISU communication No. 1019, which, in the section describing pad placement, states: “Pads must be attached to the hoards and to each other” (emphasis added). Similarly, the Special Regulations for Speed Skating and Short Track Speed Skating for the years 1996 to 1998 state, among other things: “Full height mats must he attached to the hoards and to each other” (emphasis added). Neither of these documents provides that the safety rules are different for practices, as opposed to competitions.
The applicability and relevance of the above safety rules was confirmed by the deposition testimony of ORDA employee Dennis Allen. He stated that the pads were regularly placed at the rink by ORDA employees, although the skaters sometimes assisted in bringing the pads to the ice. He testified that if the skating coaches were unhappy with the pad placement, ORDA employees would be informed and an adjustment would be made. According to Allen, the pads were fastened to each other in compliance with ISU rules and, additionally, the pads were attached to the boards by, first, picking “the plexiglass up,” then sliding ropes attached to the back of the pad through the opening and tying the pad to the board. Notably, defendant Patrick Wentland, who, at the time of plaintiffs accident was an assistant national coach of defendant United States Speed Skating, acknowledged during his deposition that he had seen ropes attached to the pads “fed underneath the [pjlexiglass wall and *1022tied to something in the back.”2 However, he stated that those ropes were “used sometimes for competitions, but for practice we never used those” (emphasis added). Instead, he said that if ORDA did not have the pads set up for a practice, he told the skaters how to set up the pads so that they were “all connected to each other” by velcro strips. Plaintiff also testified that when skaters were directed by coaches to set up the pads, they were told to attach them to each other. She also stated that, prior to her accident, she had no idea that there was anything unsafe about how the padding was set up.3
Significantly, plaintiffs assertion that, on the day of her accident, the pads were only connected to each other and not attached to the boards is uncontradicted in this record, and that failure bears a direct relationship to plaintiffs claim that she was injured because an unattached pad lifted up, causing her hip to directly strike the unpadded board.4 Although it is clear that defendants were aware of the rules, which require that the pads be attached to the boards and not just to each other, a fair inference may be drawn from the proof that a more casual procedure in applying the rules was sometimes followed or tacitly permitted by the coaches and officials when the skaters were using the rink for practices. It appears that the coaches, who had access to the rules of safe pad placement cited above, were aware that pads often became displaced when struck by skat*1023ers.5 Moreover, we do not find that such claimed knowledge on the part of coaches establishes that skaters assumed the risk of striking unpadded boards. Even if there was proof that the lifting up of pads was a common occurrence at practices, such a circumstance would be irrelevant in the absence of proof that a lesser safety standard was acceptable for practices or that skaters were aware that pads were supposed to be attached to the boards in accordance with the rules, but they nevertheless chose to skate when they were only attached to each other. In the case at bar, however, there is no proof that skaters were aware that the coaches’ instructions as to pad placement during practices differed from the safety rules or that they, as opposed to defendants, were in any way responsible for implementation of the rules.
Given the above proof, summary judgment in defendants’ favor at this juncture is tantamount to a finding that, as a matter of law, the safety requirement that pads be attached to the boards and not just to each other is unnecessary for practices, a result that is not supported by the language of the rules or the testimony concerning the speeds employed at practices. Consequently, we find issues of fact as to, among other things, compliance with the safety rules and whether, at the time of plaintiffs accident, defendants met their duty of making the conditions at the 1980 Olympic indoor rink as safe as they appeared to be (see Turcotte v Fell, 68 NY2d 432, 439 [1986]), and/or if the failure to attach the pads to the boards on the date of the accident created a dangerous condition “ ‘over and above the usual dangers that are inherent in the sport’ ” (Morgan v State of New York, 90 NY2d 471, 485 [1997], quoting Owen v R.J.S. Safety Equip., 79 NY2d 967, 970 [1992]).
Spain, J., concurs. Ordered that the order is affirmed, with one bill of costs.

. We note that, while USOC disclaims any liability, contending in its brief that it was ORDA which “was responsible for installing the pads prior to the beginning of practice” and that it was actually the obligation of defendant United States Speed Skating to “ensure that the rink met the technical standards as set forth by the [ISU],” issues pertaining to ultimate responsibility or indemnification cannot be determined on this record. However, it is clear that there is no proof that it was, in fact, plaintiff’s duty to ensure that pads were installed in accordance with the applicable rules.


. Since the bottom of the plexiglass is approximately at the midpoint of the boards and the record testimony established that the ropes were fed underneath the plexiglass when they were tied to the boards, we do not believe that the record supports a conclusion that the pads, when attached to the boards for competitions, were tied at the top.
Furthermore, although the majority references the fact that the safety pads cannot be affixed to the bottom of the boards, we do not find that circumstance to be relevant herein. Instead, viewing the evidence in the light most favorable to plaintiff, we find triable issues as to whether the failure to tie the pads to the boards in accordance with the safety rules, and in the manner they could be secured, rendered the pads less stable and more likely to move to the side and leave the boards exposed if struck by a skater.


. Plaintiff testified that, while she knew she had received information as to the proper safety equipment that skaters should use, she was not sure if she had ever been provided with the rules for protective padding. She said that skaters were shown by the coaches how to set up the pads for practices and the skaters did what the coaches told them to do.


. Eric Flaim, an eyewitness to the accident, testified that, after plaintiff hit the pads, he noticed that the “pads were disrupted, they moved, slid to the side a little bit.”


. While the majority finds significant the fact that plaintiff did not submit an affidavit disputing testimony by one of the defendants and another coach that pads were often “moved out of position on impact,” we note that, in her deposition testimony attached to defendants’ moving papers, plaintiff stated that she had “never seen somebody go under, during a fall, underneath the padding.”